Citation Nr: 0805563	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  02-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Navy from March 1970 to June 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In February 2004, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.  



FINDINGS OF FACT

1. The veteran did not engage in combat with the enemy during 
his period of naval service from March 1970 to June 1972.  

2. There is no credible supporting evidence that the alleged 
in-service stressors occurred to support the diagnosis of 
post-traumatic stress disorder. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2002 and October 2004.  The 
veteran was notified of the type of evidence necessary to 
substantiate the claim of service connection for post-
traumatic stress disorder, including credible supporting 
evidence that any claimed in-service stressor occurred, as 
well as, evidence of a current disability, evidence of an 
injury or disease in service or an event in service, causing 
injury or disease, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  



The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The veteran was asked to submit any evidence in his 
possession that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the 
provisions for the effective date of the claim and for the 
degree of disability assignable).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in September 2007.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of the claim and for the 
degree of disability assignable, was provided in the 
September 2007 supplemental statement of the case, the notice 
did not comply with the requirement that the notice must 
precede the adjudication, but as the claim of service 
connection for post-traumatic stress disorder is denied, no 
effective date or disability rating can be awarded as a 
matter of law, and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error.  
Sanders v. Nicholson, 457 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO provided the veteran a PTSD 
questionnaire for information about in-service stressors.  
The RO has obtained the veteran's service medical and 
personnel records and VA records.  The veteran himself 
submitted counseling records from J.S.  The RO has obtained 
copies of deck logs for the U.S.S. O'BRIEN (DD-725) in 
developing the evidence pertinent to the in-service 
stressors.  The RO provided the veteran a VA examination and 
obtained a VA medical opinion. 

As the veteran has not identified any additionally evidence 
for consideration, and as no additional evidence remains to 
be obtained, no further assistance to the veteran is required 
to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Relating to Service Connection 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



In addition to the applicable criteria noted hereinabove, 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  

Factual Background 

The veteran contends that he has post-traumatic stress 
disorder related to his experiences aboard the U.S.S. O'BRIEN 
(DD-725) during the Vietnam War.  In several statements to 
include those received in April 2002 and June 2003, the 
veteran described several stressors: the explosion of a 
diesel motor on a generator; the use of grenades over the 
side of the ship and of fire power to ward off enemy boats; 
the attack on the ship, resulting in casualties; the missions 
of naval gunfire support and of riverine rescues; the sight 
of jets dropping napalm bombs; and the toll of heat 
exhaustion in the boiler room from working nonstop. 

The service personnel records show that the veteran served on 
active duty in the Navy from March 1970 to June 1972.  He was 
assigned to the U.S.S. O'BRIEN (DD-725) from August 1970 to 
September 1971.  

From December 1970 to April 1971, the ship was involved in 
naval gunfire support off the coast of Vietnam and in search 
and rescue duty at Yankee station in the Gulf of Tonkin for 
which the veteran received hostile fire pay and the Vietnam 
Service Medal.  

The service medical records show that in July 1970 the 
veteran expressed concern about his family and a recent 
breakup with his fiancé.  After no improvement with 
medication and a consultation with a physician, there was no 
diagnosis of psychiatric disorder.  On discharge from a 
rehabilitation program for drug abuse in June 1972, there was 
no evidence of a psychosis or neurosis.  On separation 
examination, the psychiatric evaluation was normal. 

After service, VA records from April 2002 to August 2007 show 
that in August 2002 post-traumatic stress disorder was 
diagnosed as a result of the veteran's experiences in 
Vietnam.  The Vietnam experiences referred to in the record 
included the explosion of a diesel motor, the thought of 
drowning while holding a lifeline in rough seas, and the 
sound of grenades over the side of the ship to ward off enemy 
boats.  The veteran was involved in outpatient mental health 
treatment. 

In February 2004, the veteran testified that he was an 
electrician's mate aboard ship and that his bunk was on a 
deck below a gun mount, which kept him awake when the gun was 
fired.  He also described the sound of grenades thrown over 
the side of the ship to keep small boats away.  He stated 
that a hole was blown in the side of ship, which had to be 
repaired in the Philippines.  

The deck logs of the U.S.S. O'BRIEN (DD-725) show that the 
ship arrived in the Gulf of Tonkin in December 1970.  In 
January 1971, the ship arrived off the coast of Vietnam and 
conducted naval gunfire support missions.  In February 1971, 
the ship was in dry dock at Subic Bay because of a crack in 
the ship's hull.  After which, the ship sailed to the Gulf of 
Tonkin, where the ship spent seven weeks at Yankee station on 
search and rescue duty, before departing for home in April 
1971. 



On VA examination in July 2007, the veteran described 
reliving several experiences in Vietnam to include enemy 
fire, resulting in damage to the ship, which had to be 
repaired in dry dock, the sound of grenades dropped over the 
side of the ship, and the sight of three dead American 
servicemen, whose remains were on the ship awaiting graves 
registration.  The examiner stated that the veteran's 
involvement in a combat situation, where the ship was 
periodically subjected to enemy fire, and the use of 
grenades, and the sight of dead servicemen were sufficient to 
support the diagnosis of post-traumatic stress disorder.  

Analysis 

The legal requirements of a current diagnosis of post-
traumatic stress disorder and of a medical link between 
current diagnosis of post-traumatic stress disorder and the 
alleged in-service stressors have been met as evidenced by 
the report of the VA examiner in July 2007.  The remaining 
question is whether there is credible supporting evidence 
that the alleged in-service stressors actually occurred to 
support the diagnosis of post-traumatic stress disorder.  
38 C.F.R. § 3.304(f).

On the question of the occurrence of an in-service stressor 
to support the diagnosis of post-traumatic stress disorder, 
the evidence necessary to establish the occurrence of an in-
service stressor varies depending on whether or not the 
veteran engaged in combat with the enemy.  Gaines v. West, 11 
Vet. App. 353, 358 (1998).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to the actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The phrase "engaged in combat with the enemy" means that 
the veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  

The fact that the veteran served in a "combat zone" does 
not necessarily mean that he engaged in combat against the 
enemy.  Whether or not a veteran "engaged in combat with the 
enemy" must be determined through recognized citations or 
other official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Any assertions of 
combat service are not ignored, but are evaluated along with 
other evidence.  A mere assertion of combat service, alone, 
is insufficient to establish this fact.  VAOPGCPREC 12-99; 
Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a 
combat zone is not sufficient to establish combat service). 

In several statements and in testimony, the veteran described 
that an attack on his ship resulted in casualties, that a 
hole was blown in the side of ship, which had to be repaired 
in the Philippines, and that enemy fire resulted in damage to 
the ship, which had to be repaired in dry dock. 

The record shows that from December 1970 to April 1971 the 
veteran's ship was involved in naval gunfire support off the 
coast of Vietnam and in search and rescue duty at Yankee 
station in the Gulf of Tonkin for which the veteran received 
hostile fire pay and the Vietnam Service Medal.  As noted 
above, the mere assertion of combat service, alone, is 
insufficient to establish the fact and the mere presence in a 
combat zone is not sufficient to establish combat service.

The deck logs of the U.S.S. O'BRIEN (DD-725), covering the 
period from December 1970 to April 1971 for which the veteran 
received hostile fire pay and the Vietnam Service Medal, show 
that the ship arrived in the Gulf of Tonkin in December 1970.  
In January 1971, the ship arrived off the coast of Vietnam 
and conducted naval gunfire support missions.  In February 
1971, the ship was in dry dock at Subic Bay because of a 
crack in the ship's hull.  After which, the ship sailed to 
the Gulf of Tonkin, where the ship spent seven weeks at 
Yankee station on search and rescue duty, before departing 
for home in April 1971.  The deck logs do not document an 
attack on the ship by shore batteries or by any other hostile 
action, resulting in casualties, or that a hole was blown in 
the side of ship.  

The deck logs do show that in February 1971 the ship was in 
dry dock to repair a crack in the hull, which was not 
attributed to enemy action.  The ship also underwent repair 
of an evaporator before arriving in the Gulf Tonkin in 
December 1970. 

For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy.  And to the extent that the 
diagnosis of post-traumatic stress disorder was predicated on 
involvement in a combat situation, where the ship was 
subjected to enemy attack, the Board finds that the 
preponderance of the evidence is against the claim of an in-
service stressor related to combat based on the veteran's lay 
statements and testimony alone and the diagnosis of post-
traumatic stress disorder is not in accordance with 38 C.F.R. 
§ 3.304(f). 

As the Board finds that the veteran did not engage in combat, 
credible supporting evidence other than the veteran's own 
statements and testimony is required to establish the 
occurrence of any alleged in-service, noncombat-related 
stressor to support the diagnosis. Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

As for noncombat-related stressors, the veteran has 
identified the explosion of a diesel motor, the use of 
grenades over the side of the ship to ward off enemy boats, 
the missions of naval gunfire support and of riverine 
rescues, the sight of jets dropping napalm bombs, the toll of 
heat exhaustion in the boiler room from working nonstop, the 
thought of drowning while holding a lifeline in rough seas, 
and the sight of three dead American servicemen. 

Of these, the U.S. Army and Joint Services Records Research 
Center (JSRRC) reported that it was unable to document on the 
information provided by the veteran that jets dropped napalm 
on enemy forces, that the ship was involved in riverine 
rescues of guerilla fighters, that a motor exploded, that 
grenades were dropped over the side of the ship, or that 
enemy forces were killed by the naval gunfire from the ship.  
And none of these alleged in-service, noncombat-related 
stressors along with the additional in-service stressors of 
heat exhaustion, rough seas, or the sight of the remains of 
American servicemen were documented in the deck logs. 

As there is no credible supporting evidence other than the 
veteran's own statements and testimony that the alleged in-
service, noncombat-related stressors occurred, and to the 
extent that the diagnosis of post-traumatic stress disorder 
was predicated on the alleged in-service, noncombat-related 
stressors, the Board rejects the diagnosis of post-traumatic 
stress disorder based on the alleged in-service noncombat-
related stressors as not in accordance with 38 C.F.R. 
§ 3.304(f). 

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, where as here, 
the determinative issue involves a question of a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim because a layperson is not competent 
to diagnose post-traumatic stress disorder, as by regulation 
the diagnosis of post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV). 38 C.F.R. § 3.304(f).  For this reason, the Board 
rejects the veteran's statements and testimony as competent 
evidence that he has post-traumatic stress disorder related 
to service, apart from the diagnosis by a VA examiner.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Since the current diagnosis of post-traumatic stress disorder 
is not predicated on credible supporting evidence that the 
alleged in-service, noncombat-related stressors occurred, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


